Citation Nr: 9917031	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  98-10 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a compensable evaluation for hepatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
hepatitis and assigned a noncompensable evaluation.  The 
veteran, who had active service from January 1982 to August 
1997, expressed disagreement with the initial evaluation and 
appealed that decision to the BVA.  The case was referred to 
the Board for appellate review. 


REMAND

A preliminary review of the record discloses in the 
Substantive Appeal the veteran requested a hearing before a 
Member of the BVA at the RO.  In July 1998 the veteran was 
offered a videoconference hearing before a Member of the BVA 
as an alternative to an "in-person" hearing before a Member 
of the BVA.  She was also informed that she was not required 
to accept this form of hearing, and was requested to indicate 
whether she was willing to accept this type of hearing.  The 
veteran did not respond and did not appear for the scheduled 
videoconference hearing.  Since the record does not reflect 
that the veteran accepted the video hearing, her request for 
a hearing before a Member of the BVA at the RO remains 
pending.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Member of the BVA at the 
RO at the next available opportunity.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
his current appeal.  No action is required of the appellant 
until she is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


